Shipman, J.
The questions arise upon exceptions to the commissioner’s report. Upon the first'exception of the claimant $224.07 are deducted from the commissioner’s allowance of wages and provisions for the-second engineer, steward, three firemen, and two deck-hands during the time of repairs. It does not seem to me that' these seamen should have been képt in the employment of the libelant at the expense of the claimant during the 21 days’ repairs, which, before the work was commenced, it was known would cosf’about $3,000. The other exceptions, of the claimant and the exceptioii of'the libelant are disallowed.
Let a decree be entered for $4,231.20, and costs to be taxed.